PER CURIAM:
*93This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks $373.30 for technological consulting services that it provided to respondent. Claimant stated that the original invoice was lost in the mail; therefore, claimant has not been paid. Since the documentation for these services was not processed for payment within the appropriate fiscal year, claimant has not been paid.
In its Answer, respondent admits the validity of the claim as well as the amount, and states that there were sufficient funds expired in the appropriate fiscal year from which the invoice could have been paid.
In view of the foregoing, the Court is of the opinion to and does make an award to claimant in the amount of $373.30.
Award of $373.30.